internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-142244-01 date date legend x date date date state this letter responds to your request dated date for a written_determination requesting relief under sec_1362 of the internal_revenue_code from x’s inadvertent invalid s election facts according to the information submitted and representations therein x was incorporated on date under the laws of state upon incorporation both preferred and common_stock were issued to the shareholders x operated as a c_corporation for tax purposes from date until it elected to be treated as a s_corporation effective date until date one shareholder owned substantially_all of the common and preferred outstanding_stock of x in date the current sole shareholder purchased all of the outstanding_stock of x since date x has had the same sole shareholder prior to contacting the taxpayer’s representative on another unrelated matter with regard to x the sole shareholder was unaware of the existence of the second class of preferred_stock in x and of its effect on x’s s election the taxpayer’s representative advised that a complete audit of x’s corporate records would be required in order to determine whether or not there were two classes of stock in existence a subsequent review of the corporate records indicated that the current sole shareholder purchased all of the outstanding common and preferred_stock of x in date plr-142244-01 x’s sole shareholder sought to remedy the situation by contributing all preferred_stock to x the contributed preferred_stock was then canceled leaving only the one class of common_stock in existence x has filed tax returns consistent with a s_corporation since the s election effective date of date furthermore no preferred_stock dividends were issued since the sole shareholder acquired the stock in date law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that subject_to certain exceptions a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock are disregarded in determining whether a corporation has more than one class of stock sec_1362 in relevant part provides that if an election made under sec_1362 by any corporation was not effective for the tax_year for which made by reason of a failure to meet the requirements of sec_1361 the secretary determines that the the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusion based upon the information submitted and the representations set forth above we conclude that the termination of x’s s_corporation_election was inadvertently invalid within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s subchapter_s_election is not otherwise invalid and provided that the election was not terminated under sec_1362 plr-142244-01 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the above-described facts under any other provision of the code in particular no opinion is expressed or implied concerning whether x’s election was valid under sec_1362 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
